Exhibit 10.8

 

Modern Media Acquisition Corp.

1180 Peachtree Street, N.E., Suite 2400

Atlanta, Georgia 30309

   May 17, 2017

 

Re: Agreement among Sponsors

Gentlemen:

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by Modern Media Acquisition Corp., a Delaware corporation (the
“Company”) of units (the “Units”). The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1, as may be amended or
supplemented from time to time, including after effectiveness thereof, and
prospectus (the “Prospectus”) filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has been approved to have
the Units listed on the NASDAQ Capital Market.

The Company hereby agrees with Modern Media, LLC (“Modern Media”) and MIHI LLC
(“MIHI”) as follows:

1.     The Company shall not consummate its initial Business Combination without
the consent of each of Modern Media and MIHI. Neither Modern Media nor MIHI
shall unreasonably withhold such consent, giving consideration to issues
including but not limited to the potential regulatory, reputational or
compliance impact to such party.

2.     As used herein, “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses.

3.     This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate to the subject matter hereof.
This Letter Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

4.     This Letter Agreement shall be binding on the parties hereto and each of
their permitted successors and assigns.

5.     This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

6.     Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

[Signature Page follows]



--------------------------------------------------------------------------------

MIHI LLC By:  

/s/

      Name:       Title: By:  

/s/

      Name:       Title: MODERN MEDIA, LLC By:  

/s/ Lewis W. Dickey, Jr.

      Name: Lewis W. Dickey, Jr.       Title: Manager

 

Acknowledged and Agreed: MODERN MEDIA ACQUISITION CORP. By:  

/s/ Lewis W. Dickey, Jr.

  Name: Lewis W. Dickey, Jr.   Title: President and Chief Executive Officer